COMBS, Chief Judge,
dissenting.
While I agree that the appellant did receive notice as to termination of payments within an arguably adequate time within which to seek counsel and to file a claim, the statute (KRS 342.185(1)) contemplates a two-year period following suspension of payments. The fact that the DWC delayed eleven months in sending that required letter of notice effectively deprived her of nearly one-half the time contemplated and provided to her by the General Assembly.
The statutory language should not be disregarded — especially where such a lengthy period of delay on the part of DWC is involved. Such logic could presumably justify a longer period of dilatory notification — thus by administrative fiat truncating even more the time provided by a clear statutory provision. The philosophy underlying Workers’ Compensation legislation requires that it be liberally construed in favor of the injured employee— not in deference to bureaucratic notice procedures that run afoul of statutory limitation periods granted to the employee.
As her claim was timely filed if measured by the letter of notification, I would reverse the Board and allow this claim to proceed.